Citation Nr: 1758762	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-12 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disorder, diagnosed as glaucoma and cataract.

2.  Entitlement to service connection for a lung disorder, claimed as chronic obstructive pulmonary disease (COPD).

3.  Entitlement to an initial compensable rating for a right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 1976.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A travel hearing was held by the undersigned Veterans Law Judge in June 2017.  A transcript of this hearing is of record.

The issues of service connection for an eye disorder and service connection for COPD are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the period on appeal, the Veteran's right foot disorder was characterized by painful motion and swelling upon standing and walking.  


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no more, for a right foot disorder have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2017); 38 C.F.R. § § 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5284 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The full award of benefits sought on appeal for this issue is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary. 

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155  (2014); 38 C.F.R. Part 4 (2017).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § § 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Here, the Veteran currently receives a noncompensable rating for his right foot disorder under 38.  C.F.R. § 4.71a, DC 5277 (2017) (addressing weak foot).  Under this diagnostic code, 10 percent is the minimum rating.  However, according to his July 2012 VA examination, the Veteran does not suffer from any foot condition specifically recognized in an applicable diagnostic code, including bilateral weak foot, hallux valgus, hallux rigidus, pes cavus, or malunion/nonunion of the metatarsal bones.  Given the Veteran's symptomatology, the Board deems DC 5284 to be the more appropriate diagnostic code.

Under DC 5284, a 10 percent rating is warranted when the evidence shows a moderate injury of the foot.  Terms such as "mild," "moderate" and "severe" are not defined, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2017).  In this case, the Board concludes that a 10 percent rating is warranted, as the Veteran's right foot disorder can be considered "moderate" in nature.

Specifically, at his July 2012 VA examination, the Veteran reported that his injury had worsened over time.  The examiner reported tenderness on palpation of the top and bottom of the right middle foot, with painful movement on walking.  She also reported that the Veteran had trouble standing and walking for prolonged periods.  In the Board's view, given the presence of an underlying condition related to an in-service trauma, these symptoms are more than simply non-compensable and are likely "moderate" in nature.  As such, a 10 percent rating is warranted. 

However, a rating in excess of 10 percent is not warranted because the Veteran's symptoms do not appear "moderately severe" in nature.  Specifically, at his VA examination in July 2012, the Veteran complained of pain in his right foot.  There was no malunion of the tarsal bone, nor was there any evidence of flatfoot, claw foot, or malunion/nonunion of the tarsal bones.  At his June 2017 hearing, the Veteran specified that pain worsens upon ten minutes of standing or walking.  However, the Veteran does not use orthopedic shoes, braces, or arch supports.  It appears that the predominant symptom is pain, but without any substantial limitations other than that.  Therefore, there is insufficient evidence to conclude that the Veteran's right foot disability is "moderately severe," or that there is any sort of malunion of the tarsal or metatarsal bones.  Even considering functional loss due to pain and other factors, those findings do not support a compensable rating under DC 5284.  38 C.F.R. § § 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet.  App. 202 (1995).  Accordingly, a rating in excess of 10 percent is not for application.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements regarding his service-connected disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of her relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic code.  See Mitt/eider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).

Finally, a claim for an increased rating may sometimes encompass a claim for entitlement to a total disability rating based on individual unemployability (TDIU). Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order for the issue to be raised, there must be evidence of unemployability.  Jackson v. Shinseki.  The record does not reflect that the Veteran is claiming unemployability as a result of her service-connected disabilities.  Consequently, the Board finds there is no implicit claim for a TDIU. Rice v. Shinseki, 22 Vet. App. at 453.

Based on evidence of record, the Board determines that a 10 percent rating is warranted for his right foot disability and the appeal is granted to this extent.  However, a rating in excess of 10 percent is not warranted.


ORDER

An initial 10 percent rating, but no more, for a right foot disability is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, further development is required before the Board can adjudicate the issues of the Veteran's entitlement to service connection for a lung disorder and for an eye disorder.

First, regarding his respiratory disorder, the Veteran has not been afforded a VA examination.  While a record dated December 2010 indicates other risk factors for COPD, including that the Veteran is an ex-smoker, there is an indication that the Veteran's lung disorder could relate to exposure in service to lithium hydroxide.  

VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2017).  Here, the Veteran's service records indicate that he was treated in service for a cough in November 1972.  Further, the Veteran has submitted a medical safety data sheet (MSDS) given to service members handling lithium hydroxide.  This literature includes a warning that "[i]nhalation overexposure may cause a life threatening accumulation of fluid in the lungs (pulmonary edema) and ulceration of nasal passages.  Effects of inhalation may be delayed.  Chronic overexposure may cause obstructive airway disease."  This information indicates that if the Veteran was exposed to lithium hydroxide enough times, the exposure could have caused a lung disorder.  A medical opinion is necessary to decide whether or not this is the case.  

Second, regarding his eye disorder, VA provided the Veteran with an examination in July 2012, where the examiner diagnosed the Veteran with glaucoma and cataracts, but opined that it was less likely than not that the Veteran's eye disorder was related to service.  However, in the Board's view, the examination based its negative nexus opinion solely on the lack of an in-service complaint.  

Despite the lack of in-service complaints, the Board does note the Veteran's in-service statement regarding his receiving lithium hydroxide in the eyes is well-documented in a June 1974 note.  The Veteran has also submitted additional evidence suggestive of delayed effects which may include glaucoma and cataracts.  As such, an addendum opinion is required. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Houston, Texas since September 2017, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment records, he should be afforded an appropriate opportunity to submit them.

2.  Return the claims file to the VA examiner who examined the Veteran's eye disorder in July 2012.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide an addendum opinion as to whether the Veteran's eye disorder is at least as likely as not began in or is otherwise related to military service, to include his exposure to lithium hydroxide.  The opinion should include consideration of the MSDS, and any other research the examiner deems relevant, indicating a possible correlation between exposure to lithium hydroxide and delayed onset glaucoma and/or cataracts.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

A new examination is not necessary unless the previous examiner is not available or otherwise deemed necessary.  

3. Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his lung disorder.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's lung disorder had its onset in, or is otherwise etiologically related to his active duty service.  

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for an eye disorder and a lung disorder, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


